Mr. Chiee Justice Prewitt
delivered the opinion of the Court.
The defendant below, the plaintiff in error here, has filed a motion to dismiss the Writ of Error filed by the complainants on the ground that the complainants did not file a motion for new trial before the trial judge.
This Court will not consider any assignment of error which was not made a ground for motion for new trial and seasonably brought to the attention of the Trial Judge. Mashburn v. Ne-Hi Bottling Co., 191 Tenn. 135, at page 138, 229 S.W.2d 520, at page 522, 232 S.W.2d 11, at page 12.
In our recent case of Adams v. Patterson, 201 Tenn. 655, 301 S.W.2d 362, we held that an appeal in workmen’s compensation case is in nature of writ of error and not by simple appeal, and therefore motion for new trial is necessary. T.C.A. secs. 27-303, 27-304, 50-901 et seq.
This being true the motion must be granted and the appeal dismissed.